EXAMINER’S COMMENTS

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
Closest Prior Art
US Patent/US Patent Publication
Jenks, US 10,505,875 paper #20201204 December 8, 2020, is the closest prior art. Forward/backward citations of Jenks failed to reveal closer prior art. Jenks alone or in combination with other cited prior art fails to teach the methods as claimed.
Non-Patent Literature
Kokil, PTO-892, is the closest non-patent literature. Kokil alone or in combination with other cited prior art fails to teach the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0214078 (Klask et al.)  September 1, 2011, discloses: A method for authoring a graphical user interface (GUI) includes providing a widget builder interface for editing a template widget and receiving user input of widget properties for the template widget.  The widget properties including a widget type, one or more widget parameters, and one or more images.  The method further includes saving the widget properties and the one or more images into a widget file conforming to a standard image file format.
US 2012/0290959 (Quine) November 15, 2012, discloses: Systems, computer-readable media, and methods for aligning widgets and groups of widgets, and defining relationships between the widgets and groups of widgets.
US 2014/0258843 (Krueger) September 11, 2014, discloses: A system and/or a method for building interactive websites and ecommerce stores with datasets and widgets, where the widgets communicate with each other and datasets across different pages on the site.  Widgets can have dataset/fields as sources, can set fields of other datasets to their selected values, and can communicate with other widgets on the same page, providing a multimedia experience. 
US 2017/0017634 (Levine et al.) January 19, 2017, discloses: An ecosystem that enables third party creators to create card templates and widgets and businesses and/or consumers to author wrap packages using the same for distribution.  During authoring, the businesses and consumers, using a wrap package authoring tool, can incorporate the various card templates and/or widgets maintained in a library into their wrap packages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        March 22, 2021